— Stephens J.

By the Court.

delivering the opinion.
[1.] We had no difficulty in reversing the judgment in this case, upon the ground, that the Court erred in charging the jury, that if Russell bought the negro from ^Sterling Elder, without notice of the previous deed of gift from Sterling to William Elder, then the purchase by Russell took precedence of the gift; for there is no evidence to authorize such a charge. There is no evidence that Russell bought the negro from Sterling Elder at all; and then the deed of gift was recorded within twelve months after it was made— a fact which by statute, see Cobb’s Digest, page 176, is, I think, made equivalent to actual notice.
[2.] As this case was hastily argued, at the close of the Term, without a careful analysis of its numerous facts, we determined to confine our judgment in it to the point above stated.
Judgment reversed.